Citation Nr: 0625225	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a May 1980 rating decision, which assigned a single 
evaluation of 10 percent rather than separate compensable 
evaluations for bilateral tinnitus, should be revised or 
reversed due to clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  In a May 1980 rating decision, the RO granted service 
connection for bilateral tinnitus and assigned a single 10 
percent disability evaluation; the veteran did not appeal the 
decision.

2.  Based on the evidence of record and the law as then in 
effect, the May 1980 rating decision assigning a single 10 
percent disability evaluation for bilateral tinnitus was in 
accordance with the VA regulations in effect at that time.


CONCLUSIONS OF LAW

1.  The May 1980 RO rating decision is final.  38 U.S.C.A § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).   

2.  The May 1980 RO rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (1979); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of CUE 
as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a), (b) (2005).

In February 1980, the veteran filed a claim for service 
connection for tinnitus.  In a decision dated in May 1980, 
the RO granted service connection and assigned a 10 percent 
rating.  By a letter dated in May 1980, the RO notified the 
veteran of its rating decision and of his appellate rights at 
his address of record.  The veteran did not appeal the May 
1980 decision.  Thus, the May 1980 decision became final.  38 
U.S.C.A § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1979).   

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).

The Court of Appeals for Veterans Claims (CAVC) has 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question. 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The CAVC in Fugo v. Brown, 6 Vet. App. 40, 43 (1993) 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  See also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

In the instant appeal, the veteran argues that CUE exists in 
the May 1980 rating decision because the RO did not assign 
separate ratings of 10 percent for each ear for bilateral 
tinnitus.  

The Board finds that the veteran has not raised a valid claim 
of CUE.  The veteran has challenged the RO's application of 
the regulatory provisions in effect at the time of the May 
1980 rating decision.  To determine whether the RO correctly 
applied the law at the time of the May 1980 rating decision, 
the Board must apply the regulation then in effect.  The 
legal criteria in effect at the time of the May 1980 rating 
decision provided that a maximum 10 percent rating is to be 
assigned for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1979).

As the RO assigned a 10 percent rating for the veteran's 
tinnitus, the Board finds that the conclusion reached by the 
RO in the May 1980 rating decision was in accordance with the 
regulation then in effect.  There is nothing in the record 
that would compel a conclusion, to which reasonable minds 
could not differ, that separate 10 percent ratings for each 
ear were warranted.  Indeed, in Smith v. Nicholson, 19 Vet. 
App. 63, 78 (2005), the CAVC held that the pre-June 10, 1999 
and pre-June 13, 2003 versions of Diagnostic Code 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), however, the Federal Circuit concluded that CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Thus, the version of Diagnostic Code 6260 in 
effect at the time of the May 1980 rating decision precluded 
an evaluation in excess of a single 10 percent rating for 
tinnitus.  The veteran has not shown an undebatable error in 
the May 1980 rating decision that would manifestly change the 
outcome of the decision.  Consequently, the claim must be 
denied.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (2005).  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Veterans Claims Assistance Act is not applicable to 
motions for revision of an RO decision on the grounds of CUE.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  


ORDER

Clear and unmistakable error not having been demonstrated in 
the May 1980 rating decision, a schedular evaluation in 
excess of 10 percent for tinnitus is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


